Citation Nr: 1332006	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability. 

2. Entitlement to service connection for a bilateral thigh disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from December 2003 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a Travel Board hearing in March 2011 before the undersigned Veterans Law Judge.  A transcript from that hearing is included in the claims file. 

At the hearing, the Veteran raised the issues of service connection for a left and right shoulder disorder.  Service connection for a left and right shoulder disorder was denied by rating action in April 2009.  The Veteran filed a notice of disagreement, and, a statement of the case was issued in August 2009.   However, the Veteran does not appear to have perfected an appeal as to these issues.  These issues are therefore referred back to the RO for a determination as to whether or not a timely appeal was filed by the Veteran. 

The Board in June 2011 denied the issues of service connection for bilateral hip and bilateral thigh disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In a January 2012 Order, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Joint Motion.   The Board remanded the appeal in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for a bilateral hip disability and a bilateral thigh disability.  In the January 2012 Joint Motion, the Board was directed to revisit the question of whether the Veteran may be entitled to a medical examination.

Pursuant to the January 2012 Joint Motion, in an August 2012 decision, the Board found that the Veteran should be provided a VA examination to determine the probable etiologies of any hip and/or thigh disorders.  See 38 C.F.R. § 3.159(c) (4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran was scheduled for VA examinations in January 2013 and March 2013; however, the record reveals that he did not report to these scheduled examinations.

Although the Veteran did not report for the VA examinations scheduled in January 2013 and March 2013, the Veteran has provided good cause to reschedule the examination.  See 38 C.F.R. § 3.655(a) (2013).  In correspondence dated in April 2013, the Veteran stated that the scheduled examination dates interfered with his work schedule, and that he was unable to contact his representative to discuss his inability to attend the examinations.  Accordingly, the Veteran should be rescheduled for a VA examination addressing the etiologies of his claimed bilateral hip and bilateral thigh disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Reschedule the Veteran for a VA examination by an appropriate examiner in order to assess the nature and etiology of any and all bilateral hip and thigh conditions which are present. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be conducted.  If a hip or thigh disability is diagnosed, the examiner is requested to offer an opinion, as to each disability, whether it is at least as likely as not (50 percent probability or more) that the disability is related to active military service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

In providing the opinion, the examiner should address the Veteran's statement regarding his experience as a dog handler in service.

A complete rationale must be provided for any opinion offered.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


